Citation Nr: 0033303	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-14 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1990 decision by the Board of Veteran's Appeals which 
denied service connection for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel






INTRODUCTION

The veteran had active military service from October 1967 to 
June 1969.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a Board 
decision dated in April 1990, which denied entitlement to 
service connection for PTSD.

With regard to other pertinent procedural history, we would 
note that, in March 1998, the Board received from the 
veteran's representative a document styled as a "Motion for 
Reconsideration," dated in February 1998, seeking review of 
the April 1990 decision of the Board.  In a letter of June 
1998, the Acting Chairman of the Board denied the veteran's 
motion for reconsideration of the Board's April 1990 
decision.  The Acting Chairman further advised the veteran 
and his representative that, under recently enacted statutory 
authority, his motion for reconsideration was also being 
construed as a motion for revision, on the grounds of CUE, of 
the Board's April 1990 decision.

Subsequently, in March 1999, the Board provided the veteran 
with a copy of the recently issued regulations implementing 
the CUE statute, and invited a further submission by or on 
behalf of the veteran, if he wished to proceed with his 
motion under the new statute.  A letter of June 1999 from the 
representative, indicating the veteran's desire to proceed 
with a motion for revision, was received in July 1999, 
incorporating arguments advanced in the February 1998 
submission.  Then, an additional pleading, styled as 
"Appellant's Brief," was filed with the Board in February 
2000.  



FINDINGS OF FACT

1.  In April 1990, the Board denied entitlement to service 
connection for PTSD.

2.  The April 1990 Board decision correctly applied the 
existing statutes and regulations, and was consistent with 
and supported by the evidence then of record.


CONCLUSION OF LAW

The April 1990 Board decision did not contain CUE.  38 
U.S.C.A. §§ 501(a), 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual and Procedural Background

Service personnel records indicate that, during his active 
service, the veteran served in the Republic of Korea from May 
1968 to June 1969.  His military occupational specialty was 
in the infantry, and he was assigned to an Infantry Company.

Review of the veteran's service medical records does reveal 
that he was treated for an acute anxiety reaction in August 
1968.  A notation on the record noted that he was engaged in 
enemy action while on patrol.  Another notation noted that 
the veteran was brought in from the barrier after a friend 
was killed due to hostile action, and the veteran exhibited 
inappropriate behavior.  Otherwise, the service medical 
records are negative for any complaints, findings, or 
diagnosis of any psychiatric disorder, to include PTSD.

There are numerous post-service medical records, arising 
shortly after the veteran's separation from service, showing 
treatment for complaints of hearing loss, tinnitus, and 
otitis media.  The veteran underwent VA audiometric 
examinations in 1975 and 1977.  However, the records are 
negative for any psychiatric complaints.

The earliest available records showing some psychiatric 
symptomatology were VA outpatient treatment records dated 
from October 1978 to January 1979.  These indicate complaints 
of anxiety.  There were signs of decreased sleep and 
increased nervousness.  There was no evidence of a thought 
disorder.  A history of drug abuse was also noted.  There was 
a clinical assessment indicating a questionable schizoid 
personality.

The veteran's original claim seeking service connection for 
PTSD was received in 1984.

Private medical records from the Northern Rhode Island 
Community Mental Health Center, dated in July and September 
1984, indicated that the veteran gave a history of having 
been involved in hostile actions in Korea.  He reportedly had 
hostile feelings towards Koreans, and reported having buddies 
killed there.  A psychiatric assessment made a diagnosis of 
PTSD and dysthymic disorder on Axis I, and a personality 
disorder, paranoid type, on Axis II.  A social worker also 
made an assessment of PTSD based upon an account of 
involvement in an ambush in Korea, as well as an atypical 
personality disorder and episodic alcohol abuse.

A VA hospitalization record from June 1984 noted a history of 
the veteran's platoon sergeant having been killed while on 
patrol in Korea, and another friend also being killed in 
Korea.  The history also noted that the veteran had dropped 
out of school after the 7th grade, due to being unable to 
handle school work, and that he had an intermittent 
employment history prior to service, and had problems with 
stealing and getting into fights.  There was an Axis I 
diagnosis of alcohol abuse and possible PTSD.

VA psychiatric examination in December 1984 recorded a 
history of the veteran's having been in combat action in 
Korea, and also a history of drug and alcohol abuse.  The 
diagnosis was of a personality disorder, paranoid type, and 
alcohol and drug abuse by history.  PTSD was considered as a 
possible condition, but it was felt that symptomatology did 
not justify the diagnosis at that time.  His response to his 
stressor was considered more consistent with his personality 
disorder.

The veteran's claim seeking service connection for PTSD was 
denied in a February 1985 rating decision.  The veteran 
submitted a notice of disagreement with that rating decision, 
and a statement of the case was issued.  However, no 
substantive appeal was submitted.  Therefore, that rating 
decision became final.

In September 1988, a Vet Center psychologist reported that 
the veteran was participating in weekly individual counseling 
from February to April 1988, and presented problems with 
depression, nightmares, and angry outbursts.  The veteran 
gave a history of seeing a sergeant and squad leader shot on 
patrol in Korea.  He also reported driving a truck into 
quicksand as a result of sniper fire.  In addition, he 
reported feeling guilty about the death of a friend who was 
sent to Vietnam and was killed there.  It was reported that 
it appeared the veteran was suffering from PTSD.

On VA psychiatric examination in August 1988, it was 
indicated that the veteran appeared to have a personality 
disorder, and possibly a paranoid type of problem.  There was 
also a question of PTSD.  It was noted that the veteran's 
reported stressor was having an M-14 rifle explode during a 
training accident and being knocked unconscious as a result.  
In this regard, the Board notes that service connection for 
hearing loss, otitis media, and tinnitus was granted by a 
March 1976 rating decision, and there are numerous post-
service medical records regarding the ears throughout the 
1970s and early 1980s, all of which are entirely negative for 
any history of an M-14 having exploded and knocked the 
veteran unconscious.  Nor do service medical records reveal a 
history of such injury.  Review of the claims file reveals 
this history was first offered in September 1987 during a 
hearing at the RO on the issue of service connection for 
post-traumatic vertigo.  That claim was denied by the Board 
in February 1988.

Reports of neurological evaluation of the veteran, in 
September 1988 and December 1988, which accepted the 
veteran's history of head trauma in service, indicated a 
diagnosis of PTSD.

On another VA psychiatric examination, in December 1988, the 
examiner stated that, at that time, the veteran did not 
appear to meet the criteria for a diagnosis of PTSD, although 
he had a number of symptoms of anxiety.  The veteran's 
history of dropping out of school after the 7th grade because 
of an inability to fit in was noted.  The examiner noted that 
the veteran at first attempted to act like "the village 
idiot," professing to not know anything and to have a bad 
memory, but as the interview went on he was much more 
appropriate, related his story in a clear coherent manner, 
and answered questions relevantly.  It was opined that the 
symptoms manifested were not consistent with PTSD.  There was 
an Axis II diagnosis of a mixed personality disorder with 
some paranoid features and impulse dyscontrol (sic); there 
was no Axis I diagnosis.

In July 1989, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer.  The veteran testified that, in 
August 1968, he had been on patrol at the DMZ (demilitarized 
zone) in Korea, when two sergeants were killed.  He stated 
that he also came under fire another time while on patrol.  
He noted that he and his fellow soldiers were on alert almost 
the entire time he served in Korea, because that was the same 
time that the crew of the USS Pueblo was being held prisoner 
by North Korea.  A complete transcript of the hearing 
testimony is of record.

Additional private medical records were submitted at the 
above hearing.  These included psychiatric records of 
treatment of the veteran by F. Jones, M.D.  Interview notes 
from March through April 1988 were included.  These noted a 
history of an M-14 having exploded and knocked the veteran 
unconscious during basic training.  (As previously noted 
there is no such record within the service medical records.)  
He also gave a history of being on patrol in Korea when his 
platoon leader and squad leader were both killed.  Around 
this time, he was also informed that a friend had been killed 
in Vietnam.  He gave a history of throwing a South Korean 
soldier off a 40 foot building, shooting the door of a fence 
open, and going off with the intention of killing North 
Koreans before being hit over the head by one of his own 
personnel and being taken to a field hospital.  There were 
reportedly dreams, intrusive thoughts, and flashbacks about 
the war.  The diagnosis was of PTSD from the Korean conflict 
(sic) and elements of major depressive disorder.

All of the above evidence was of record at the time of the 
Board's April 1990 decision, which considered the issue of 
entitlement to service connection for PTSD on a de novo 
basis.  The claim was denied by the Board, which found that 
there were a number of psychiatric diagnoses of record, to 
include variously classified psychoneuroses, personality 
disorders, alcohol and drug abuse, and PTSD.  However, the 
Board noted that multiple VA psychiatric examinations had not 
confirmed the presence of PTSD, and the Board found, in 
conclusion, that "objective medical evidence has not 
confirmed the existence of post-traumatic stress disorder."

Pursuant to a waiver-of-overpayment issue, evidence was first 
obtained within the record in 1991 indicating that the 
veteran was in receipt of Social Security Administration 
disability benefits, and had been since 1983.

The veteran sought to reopen his claim seeking service 
connection for PTSD by submitting further treatment records 
from Dr. Jones, dated from November 1991 to February 1992, 
which showed a diagnosis of major depressive disorder.  The 
Board, in a decision of April 1995, determined that new and 
material evidence had not been submitted to reopen the claim.

In February 1997, the veteran again sought to reopen his 
claim seeking service connection for PTSD.  He underwent a VA 
psychiatric examination in September 1997.  The diagnoses 
were of alcohol dependence, in remission, and cannabis 
dependence, also in remission.  It was stated that the 
veteran did not meet the full diagnostic criteria for PTSD, 
although he did clearly display some of the criteria.  
Accordingly, he was given a diagnosis of an anxiety disorder, 
not otherwise specified.  He was also diagnosed with a 
paranoid personality disorder.  

VA outpatient treatment records from 1996 through 1997 
indicate that the veteran was going to regular PTSD clinic 
meetings throughout 1997.  There is an initial assessment in 
December 1996 of a diagnosis of PTSD, and also of a major 
depression.  VA outpatient treatment records from December 
1997 and March 1998 indicate that the veteran received 
medication for his anxiety.  Subsequent VA outpatient 
treatment records, in 1998 and up to June 1999, do indicate a 
diagnosis of PTSD, although the basis of the diagnosis was 
not therein explained.

The veteran underwent another VA psychiatric examination in 
July 1999.  He repeated the previously offered history of 
having been involved in an ambush at the DMZ in Korea.  He 
reported being isolated and hostile, and having restless 
sleep, nightmares of the South Korean soldier he claimed to 
have thrown from a roof, and flashbacks of the firefight.  
The diagnostic impression was of PTSD, and alcohol dependence 
in full remission.  The examiner commented that the criteria 
for a diagnosis of PTSD were present.  The events described 
in Korea were viewed as satisfactory stressors.  It was noted 
that the veteran was treated and sedated in service following 
the incident, and appeared to have begun re-experiencing the 
incident after service.

In comparison with the 1997 examination, which had not made a 
diagnosis of PTSD, the current examiner noted that the 
veteran denied avoidance of stimuli associated with the 
trauma but displayed all other criteria for a PTSD diagnosis.  
At that time, it was stated that the veteran also displayed 
this additional criterion, as he spontaneously offered 
additional symptoms such as avoiding loud noises, avoiding 
hunting, and avoiding firearms.  Also convincing to the 
examiner was the veteran's almost complete isolation from 
social contact for an almost 10-year period, when he lived 
alone in a rooming house.  It was noted that the veteran's 
prior evaluations had all considered a diagnosis of PTSD, but 
such a definitive diagnosis had been made more difficult by 
the veteran's excessive drinking and irritable personality.  
Currently, the veteran was maintaining sobriety, and his 
personality was described as more mellow and engageable (sic) 
than on prior examinations.  It was also noted that the 
veteran clearly presented anxiety problems as well as 
intellectual deficits, with an IQ in the borderline range.

Following this 1999 examination, the veteran was granted 
service connection for PTSD, in an August 1999 rating 
decision.

II.  Allegations of CUE

The veteran's assertion of clear and unmistakable error (CUE) 
in the April 1990 Board decision was received in June 1999, 
in the form of a letter from the veteran's representative.  
Contentions submitted in support of that motion essentially 
contend that the Board failed to adequately consider all 
medical evidence of record, ignoring medical records which 
made a diagnosis of PTSD, and relying exclusively upon a VA 
examination which did not make a diagnosis of PTSD.  It is 
argued that the Board rejected medical evidence in support of 
the veteran's claim without adequate explanation.

III.  Analysis

Rule 1403 of the Board's Rules of Practice, which is found at 
38 C.F.R. § 20.1403 2000), relates to what constitutes CUE 
and what does not, and provides as follows:

(a)  General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either 
the correct facts, as they were known at the time, 
were not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.  (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.  
(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to be part 
of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's 
adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear 
that a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable

(d)  Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) 
Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were 
weighed or evaluated

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in the 
interpretation of the statute or regulation

(Authority:38 U.S.C.A. § 501(a), 7111).

The Board notes that, with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the United States Court of Appeals for Veterans Claims.  More 
specifically, it was observed that Congress intended that VA 
adopt the Court's interpretation of the term "CUE."  
Indeed, as was discussed in the notice of proposed 
rulemaking, at 63 Fed. Reg. 27,534-536 (1998), the sponsor of 
the bill that became the new statute specifically noted that 
the bill would "not alter the standard for evaluation of 
claims of CUE." 143 Cong. Rec. 1567-68 (daily ed. April 16, 
1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in 
connection with House passage).  Therefore, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior Court decisions 
regarding CUE, such as Fugo v. Brown, 6 Vet.App. 40 (1993).  
As has been stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" 
and the sort "which, had it not been made, would 
have manifestly changed the outcome at the time 
it was made," and (3) a determination that there 
was CUE must be based on the record and law that 
existed at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board also wishes to emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet.App. 370, 372 (1991).  The term "CUE" refers to 
"errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet.App. 310, 313 (1992).  "It must 
always be remembered that CUE is a very specific and rare 
kind of 'error.'"  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  
A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet.App. 92, 95 (1995).

The Board also notes that 38 C.F.R. § 20.1404 (2000), in 
pertinent part, requires the following with regard to any 
motion for CUE:

(a)  General.  A motion for revision of a decision 
based on clear and unmistakable error must be in 
writing, and must be signed by the moving party or 
that party's representative.  The motion must 
include the name of the veteran; the name of the 
moving party if other than the veteran; the 
applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' 
Appeals decision to which the motion relates.  If 
the applicable decision involved more than one 
issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion 
pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this 
subpart.

(b)  Specific Allegations Required.  The motion 
must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual 
basis for such allegations, and why the result 
would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due 
process, or any other general, non-specific 
allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth 
in this paragraph shall be denied.

The U.S. Court of Appeals for the Federal Circuit recently 
decided a case in which VA's regulations on Revision of 
Decisions on Grounds of Clear and Unmistakable Error, 38 
C.F.R. Part 20, Subpart O, were challenged.  Disabled 
American Veterans v. Gober, ___ F.3d ___, No. 99-7061 (Fed. 
Cir. Dec. 8, 2000).  In that decision, the Federal Circuit 
Court upheld the validity of all the challenged rules except 
for the above quoted section 20.1404(b).  Specifically, the 
Court concluded as follows:

We hold that CUE Rule 1404(b) (codified at 38 
C.F.R. § 20.1404(b)) is invalid because, in 
conjunction with the CUE Rule 1409(c) (codified at 
38 C.F.R. § 20.1409(c)), it operates to prevent 
Board review of any CUE claim that is the subject 
of a motion that is denied for failure to comply 
with the pleading requirements of Rule 1404(b).  
That is contrary to the requirement of 38 U.S.C. 
§ 7111(e) that a CUE claim "shall be decided by 
the Board on the merits."  However, we hold that 
the other rules challenged by Petitioners are 
consistent with title 38 of the United States Code, 
and are not arbitrary, capricious, or abuses of 
discretion.  We also hold that none of the 
challenged rules were adopted in a defective 
rulemaking process.

Id., slip op. at 40.  It appears that the Court was most 
concerned with the last sentence of Rule 1404(b), requiring 
denial of a motion which is not compliant with the pleading 
requirements therein, thus leading to a final denial which is 
not decided on the merits.  Id., slip op. at 28-29, 36 n.8.  
In the present case, the Board is addressing the veteran's 
motion on the merits, under 38 C.F.R. § 20.1405 (2000), 
consistent with the Federal Circuit's decision in DAV v. 
Gober, supra.  That regulation provides, in pertinent part, 
as follows:

(g)  Decision.  The decision of the Board on a 
motion will be in writing.  The decision will 
include separately stated findings of fact and 
conclusions of law on all material questions of 
fact and law presented on the record, the reasons 
or bases for those findings and conclusions, and an 
order granting or denying the motion.

(Authority: 38 U.S.C. 501(a), 7104(d), 7111)

Applying the governing laws and regulations to the pending 
claim of CUE, the Board finds that the veteran's contentions 
essentially consist of two points:  First, it is argued that 
there was medical evidence of record which supported a 
diagnosis of PTSD, and that this medical evidence was not 
considered by the Board.  Second, the veteran essentially 
disagrees with the weighing and evaluating of the evidence 
then of record by the Board.

In addressing the first contention, that the Board ignored 
the medical evidence which supported the veteran's claim, the 
Board notes that the April 1990 decision contains a specific 
finding of fact as follows:

The service and post service medical reports 
showing outpatient and inpatient treatment, and 
examinations, to include reports of VA 
(Department of Veterans Affairs) psychiatric 
examinations during August and December 1988 and 
physicians' statements dated during 1988 and 1989 
show numerous psychiatric diagnoses, including 
variously classified psychoneuroses, personality 
disorders and alcohol and drug abuse, and post-
traumatic stress syndrome.

The Board, in April 1990, made the same point within the body 
of its analysis in the "Discussion and Evaluation" portion 
of the decision.  It is true that the Board's April 1990 
discussion and evaluation of the medical evidence supporting 
a diagnosis of PTSD was a very brief analysis.  Nonetheless, 
even in its brevity, the Board did make clear that it had 
considered all evidence of record, to include the evidence 
which did support a diagnosis of PTSD.  Thus, the current 
contention, that the medical evidence which supported the 
veteran's claim was not considered by the Board in April 
1990, is not demonstrated by the record, but is instead 
rebutted by the text of the April 1990 decision itself.  The 
Board, in April 1990, did consider all the evidence of 
record, and concluded that the preponderance of the evidence 
was against the claim, as was evidenced by the Board's 
statement in the analysis that, "the objective medical 
evidence has not confirmed the existence of post-traumatic 
stress disorder."

As to the second contention, which essentially disagrees with 
the way in which the Board weighed and evaluated the evidence 
of record, the Board notes, as explained in detail above, 
that such does not constitute a satisfactory allegation of 
CUE.  With respect to the assertion that the Board failed to 
adequately weigh and evaluate the evidence or otherwise, 
failed to consider the cumulative weight of the evidence, the 
Board must point out that disagreement as to how the facts 
were weighed or evaluated has also been specifically 
precluded as a basis for CUE.  See 38 C.F.R. § 20.1403(d)(2) 
and (3).

The Board is aware that service connection for PTSD was 
subsequently granted, in an August 1999 rating decision.  
However, this grant was based upon evidence developed 
subsequent to the April 1990 decision of the Board, most 
specifically the conclusions of a VA examination in July 
1999.  The evidence developed after the Board's April 1990 
decision, and the subsequent grant of service connection for 
PTSD by the RO, are of no relevance to an analysis of CUE in 
the April 1990 decision, because such an analysis is based 
solely upon the facts, as they were known at the time, and 
the statutory and regulatory provisions extant at the time of 
the Board's decision.

As far as any other basis for CUE is concerned, the Board 
must emphasize that, in a CUE motion, it is incumbent upon 
the moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement.  We recognize, as 
discussed above, that the denial of a CUE motion under 38 
C.F.R. § 20.1404(b) would run afoul of the Federal Circuit's 
recent decision in DAV v. Gober, supra.  Our disposition of 
this case is on the merits, pursuant to 38 C.F.R. 
§ 20.1405(g).

After review of the evidence of record, the undersigned 
concludes that the moving party has not established that the 
April 1990 decision by the Board contained clear and 
unmistakable error under 38 U.S.C.A. § 7111 and 38 C.F.R. 
§ 20.1403.  Accordingly, the motion for revision of that 
decision must be denied.


ORDER

The motion for revision of the April 1990 decision of the 
Board, on the grounds of clear and unmistakable error, is 
denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

